              UNITED STATES DISTRICT COURT
                             Eastern District of California
          Superseding Petition For Warrant or Summons For
                    Offender Under Supervision

Name of Offender:       Anthony Taylor, Jr.               Docket Number:          0972 2:13CR00384-01

Name of Judicial Officer:       Senior United States District Judge Garland E. Burrell, Jr.

Date of Original Sentence:      6/27/2014

Original Offense: 18 U.S.C. § 922(g)(1) - Felon in Possession of a Firearm (Class C Felony)

Original Sentence: 37 months custody of the Bureau of Prisons; 3-year term of Supervised Release; $100
Special Assessment; Mandatory Drug Testing; DNA Collection; Firearms Restrictions.

Special Conditions:

Warrantless Search
Financial Disclosure
Drug/Alcohol Treatment
Drug/Alcohol Testing
No Alcohol
Mental Health Treatment
Aftercare Co-payment
Cognitive Behavioral Treatment
Inpatient Substance Abuse Treatment

Type of Supervision:     TSR

Date Supervision Commenced:        12/27/2016 – original term of Supervised Release commenced
                                   03/28/2018 – Supervised Release commenced after revocation
Other Court Actions:

01/26/2017:    Probation 12B Petition filed with the Court, detailing the offender’s need for mental health
               services. With the offender’s consent, Your Honor modified the offender’s conditions to
               include participation in outpatient mental health treatment as directed by the Probation
               Officer.




                                            Page 1 of 9                                               PROB 12C
                                                                                                        (07/13)
 RE: Anthony Taylor, Jr.                                  Docket Number: 0972 2:13CR00384-01


05/26/2017:   Probation 12B Petition filed with the Court, detailing the offender’s use of controlled
              substances. With the offender’s consent, Your Honor modified the offender’s conditions
              to include participation in Moral Reconation Therapy, inpatient correctional treatment for
              a period of up to 90 days, and location monitoring for one month.

08/23/2017:   Probation 12C Petition filed with the Court alleging the offender’s failure to participate in
              an inpatient treatment program as directed. Matter placed on calendar for 8/28/2017.

08/28/2017:   Initial appearance held before Magistrate Judge Kendall J. Newman. The Court ordered
              the offender continued on supervised release and to remain out of custody on the previously
              imposed Supervised Release conditions. Admit/Deny Hearing set for 10/27/2017.

09/18/2017:   Superseding Probation 12C Petition filed with the Court alleging use of a controlled
              substance. Matter placed on calendar for 9/29/2017.

09/29/2017:   Initial appearance held before Magistrate Judge Carolyn K. Delaney. Offender ordered
              detained and Admit/Deny Hearing remained set for 10/27/17.

10/27/2017:   Offender appeared before Your Honor and admitted to Charges 1 & 2 of the Superseding
              Probation 12C Petition filed on 09/18/2017. Sentencing on violation set for 12/1/17 at
              9:00 a.m.

12/01/2017:   Sentencing Hearing on Violation of Supervised Release. Offender appeared before Your
              Honor and his Supervised Release was revoked. Mr. Taylor was sentenced to 6 months
              custody of the Bureau of Prisons followed by a 30-month Term of Supervised Release.

07/11/2018:   Probation 12A Petition approved by the Court detailing the offender’s use of a controlled
              substance. The Court took no further action.

10/09/2018:   Probation 12C for Warrant filed with the Court alleging failure to reside and participate in
              an inpatient correctional treatment program and unauthorized/excessive use of alcohol.
              Your Honor issued a warrant for the offender’s arrest.

10/10/2018:   Warrant executed by the United States Marshals.

10/11/2018:   Initial appearance before Magistrate Judge Deborah Barnes. Detention Hearing set for
              10/15/2018. Offender ordered temporarily detained pending further proceedings.

10/15/2018:   Detention Hearing held before Magistrate Judge Deborah Barnes. After hearing from all
              parties, Court ordered the offender detained. Status Hearing scheduled for 11/2/2018, at
              9:00 a.m., before Your Honor.




                                          Page 2 of 9                                                 PROB 12C
                                                                                                        (07/13)
 RE: Anthony Taylor, Jr.                                     Docket Number: 0972 2:13CR00384-01




                                      PETITIONING THE COURT

‫ ܈‬OTHER: Matter to be placed on the Duty Magistrate’s calendar for October 29, 2018, at
2:00 p.m., for arraignment on this Superseding Probation 12C Petition. Notably, Mr. Taylor was
previously ordered detained by the Court on October 15, 2018.

The probation officer alleges the offender has violated the following conditions(s) of supervision:

Charge Number            Nature of Violation

Charge 1:                FAILURE TO RESIDE AND PARTICIPATE IN AN INPATIENT
                         CORRECTIONAL TREATMENT PROGRAM

On September 19, 2018, the offender was unsuccessfully discharged from the WellSpace Health inpatient
program, after submitting to a random breathalyzer test which reflected an alcohol level of .010. This
conduct is in violation of Special Condition Number 9 which states, "The defendant shall reside and
participate in an inpatient correctional treatment program to obtain assistance for drug and/or alcohol
abuse, for a period of up to 90 days, and up to 10 additional days for substance abuse detoxification services
if deemed necessary."

Charge 2:                UNAUTHORIZED/EXCESSIVE USE OF ALCOHOL

On September 19, 2018, while participating in the WellSpace Health inpatient program, the offender
submitted to a random breathalyzer test, which reflected an alcohol level of .010. This conduct is in
violation of Special Condition Number 5 which states, "The defendant shall abstain from the use of
alcoholic beverages and shall not frequent those places where alcohol is the chief item of sale."

Charge 3:                UNLAWFUL USE OF A CONTROLLED SUBSTANCE

On October 18, 2018, a drug test sweat patch returned positive indicating the illegal use of amphetamine
and methamphetamine. This is in violation of the Mandatory Condition which states, "The defendant shall
refrain from any unlawful use of a controlled substance."

Justification: The offender’s second term of Supervised Release commenced on March 28, 2018. As
detailed in the Probation 12A Petition submitted to the Court on July 11, 2018, the offender relapsed to the
use of cocaine on May 22, 2018, and his substance abuse quickly escalated as displayed by his additional
positive drug tests for methamphetamine on June 6 and 12, 2018.

On June 22, 2018, Mr. Taylor began participating in the WellSpace Health inpatient treatment program
through their detoxification process. Initially, the offender demonstrated positive progress in the program;
however, as indicated above, on September 19, 2018, a random breathalyzer test reflected the offender’s
relapse to alcohol use (Charge 2). Furthermore, the offender violated WellSpace Health program rules by
consuming alcohol and was unsuccessfully discharged from the program on the same date (Charge 1).



                                             Page 3 of 9                                                 PROB 12C
                                                                                                           (07/13)
 RE: Anthony Taylor, Jr.                                     Docket Number: 0972 2:13CR00384-01


On October 1, 2018, the offender reported to the Probation Office and a sweat patch was applied to
determine if the offender had reverted to the use of drugs. On October 10, 2018, prior to his arrest, the
sweat patch was removed. On October 18, 2018, results returned positive for amphetamine and
methamphetamine (Charge 3). Furthermore, Mr. Taylor’s violation conduct warrants the requirement of
mandatory revocation under 18 USC 3583 (g) 4, as he has tested positive for illegal controlled substances
more than three times over the course of one year.

Detention: Mr. Taylor presents a significant safety risk to himself and may present a danger to the
community, based on his ongoing drug use, his criminal history, and unwillingness to comply with the
Court’s orders. Historically, based on the offender’s previous behavior, after being discharged from
inpatient services, his use of drugs and alcohol escalated quickly. Furthermore, by his own admission, the
offender has a history of abusing a variety of drugs to the extent that he is unaware of what he has consumed.
This behavior is highly concerning as the offender places both himself and the community in danger. His
use of alcohol and controlled substances also places him at increased likelihood to reoffend. As such, it is
recommended that Mr. Taylor remain detained until the resolution of the violation proceedings.

               I declare under penalty of perjury that the following is true and correct.

 EXECUTED ON:            October 25, 2018
                         Modesto, California
                         MM/lr

                                                        Respectfully submitted,

                                                        /s/ Molly R. McSorley

                                                        Molly R. McSorley
                                                        United States Probation Officer
                                                        Telephone: 916-539-1967
 DATED:         10/25/2018
                                                        Reviewed by,

                                                        /s/ Laura Weigel

                                                        Laura Weigel
                                                        Supervising United States Probation Officer




                                             Page 4 of 9                                                 PROB 12C
                                                                                                           (07/13)
 RE: Anthony Taylor, Jr.                                 Docket Number: 0972 2:13CR00384-01


THE COURT FINDS PROBABLE CAUSE AND ORDERS:

‫ ܆‬The issuance of a warrant.

‫ ܆‬The issuance of a summons.

‫܆‬X Other: Matter to be placed on the Duty Magistrate’s calendar for October 29, 2018, at 2:00 p.m.,
for arraignment on this Superseding Probation 12C Petition. Notably, Mr. Taylor was previously
ordered detained by the Court on October 15, 2018.

FURTHER PROCEEDINGS REGARDING CUSTODY:

‫ ܆‬Defendant is ordered detained, to be brought before District Judge forthwith.

‫ ܆‬Initial appearance and detention hearing before Magistrate Judge.




        Dated: October 25, 2018




cc:     United States Probation

        Assistant United States Attorney: Roger Yang

        Defense Counsel: Douglas Beevers

        United States Marshal Service




                                           Page 5 of 9                                        PROB 12C
                                                                                                (07/13)
 RE: Anthony Taylor, Jr.                               Docket Number: 0972 2:13CR00384-01



  SUPERSEDING STATEMENT OF EVIDENCE OF ALLEGED
                  SUPERVISED RELEASE VIOLATIONS

Honorable Garland E. Burrell, Jr.
Senior United States District Judge
Sacramento, California

                                             RE:      Taylor, Anthony
                                                      Docket Number: 0972 2:13CR00384-01


Your Honor:
In addition to a copy of the Acknowledgment of Conditions of Probation or Supervised Release
and Receipt of Criminal Judgment and Judgment and Commitment Order, the following
evidence and/or testimony will be offered to support the probation officer's allegation that the
above-named releasee is in violation of the conditions of supervision as stated on the attached
Probation Form 12C - Petition for Warrant or Summons for Offender Under Supervision.
Charge 1:      FAILURE TO RESIDE AND PARTICIPATE IN AN INPATIENT
               CORRECTIONAL TREATMENT PROGRAM

            a. Evidence:

                   i. WellSpace Health Client Incident Report dated September 19, 2018,
                      advising of the offender’s positive breathalyzer results and unsuccessful
                      discharge from the program.

            b. Witnesses:

                   i. WellSpace Health personnel will testify as to the offender’s failure to follow
                      program rules, which resulted in his unsuccessful discharge.

                  ii. United States Probation Officer Molly McSorley will testify as to the
                      instructions given to the offender concerning his required participation in
                      the WellSpace Health inpatient program.




                                        Page 6 of 9                                            PROB 12C
                                                                                                 (07/13)
RE: Anthony Taylor, Jr.                             Docket Number: 0972 2:13CR00384-01



Charge 2:      UNAUTHORIZED/EXCESSIVE USE OF ALCOHOL

            a. Evidence:

                  i. WellSpace Health Client Incident Report dated September 19, 2018,
                     advising of the offender’s positive breathalyzer results and unsuccessful
                     discharge from the program.

            b. Witnesses:

                  i. WellSpace Health personnel will testify that the offender was observed
                     while he submitted to a random breathalyzer test which reflected a .010%
                     positive alcohol result.

Charge 3:      UNLAWFUL USE OF A CONTROLLED SUBSTANCE

            a. Evidence:

                  i. Pharmchem, Inc. Clinical Reference Laboratory results for Specimen
                     Number 761060010 which tested positive for amphetamine and
                     methamphetamine.

            b. Witnesses:

                  i. Unites States Probation Officer Molly McSorley will testify as to the
                     application and removal of the sweat patch on October 1 and 10, 2018.



                                               Respectfully submitted,

                                               /s/ Molly R. McSorley

                                               Molly R. McSorley
                                               United States Probation Officer
                                               Telephone: 916-539-1967
DATED:        10/25/2018
              Modesto, California




                                      Page 7 of 9                                        PROB 12C
                                                                                           (07/13)
RE: Anthony Taylor, Jr.                 Docket Number: 0972 2:13CR00384-01



                                   Reviewed by,

                                   /s/ Laura Weigel

                                   Laura Weigel
                                   Supervising United States Probation Officer




                          Page 8 of 9                                     PROB 12C
                                                                            (07/13)
 RE: Anthony Taylor, Jr.                                Docket Number: 0972 2:13CR00384-01



     SUPERSEDING REVOCATION GUIDE – SUPERVISED RELEASE

Name of Offender:       Anthony Taylor, Jr.            Docket Number:        0972 2:13CR00384-01

Date of Original Offense:       July 23, 2013

Original term of supervised release imposed: 3 years

Highest grade of violation alleged: C

Criminal History Category of offender: IV

Original guideline range: 46 to 57 months.

Chapter 7 range of imprisonment: 6 to 12 months.

Maximum term on revocation - 18 USC 3583(e)(3):

‫܈‬      Class C and/or D felony - 2 years

Violation requires mandatory revocation: YES: ‫܈‬            NO: ‫܆‬

Original offense committed on or after 04/30/2003: Court may sentence up to the statutory
maximum term of supervised release applicable to the original offense of conviction, but not
exceed the maximum for the classes of offenses noted above. There is no adjustment for prison
time imposed for any previous revocation of the term of supervised release. The Court must
consider but is not bound by Chapter 7 ranges. Upon revocation, the Court may re-impose
supervised release; however, the term is limited to the statutory maximum authorized under
Title 18 USC 3583(e)(3) for the original offense of conviction, less the current term of
imprisonment imposed upon revocation, and all prior terms of imprisonment imposed upon
previous revocations.

                           MANDATORY REVOCATION ISSUES

Original offense committed after 09/13/94: Title 18 USC 3583 instructs that supervision shall
be revoked upon a finding of: 1) Possession of a controlled substance; 2) Possession of a firearm;
or, 3) Refusal to comply with mandatory drug testing. If the violation involves the use of a
controlled substance, the Court has the discretion to find that "use" constitutes "possession."

Positive/Failed Drug Tests after 11/02/2002: Title 18 USC 3583(g) amended and instructs that
supervision be revoked for: Testing positive for illegal controlled substances more than three times
over the course of one year.

                                         Page 9 of 9                                           PROB 12C
                                                                                                 (07/13)
